Case 1:19-md-02912-CFC Document 215 Filed 10/05/20 Page 1 of 5 PageID #: 6051


                         MORRIS, NICHOLS, ARSHT                &   TUNNELL   LLP

                                       1201 N ORTH M ARKET S TREET
                                              P.O. B OX 1347
                                   W ILMINGTON , D ELAWARE 19899-1347

                                              (302) 658-9200
MEGAN E. DELLINGER
                                  Original Filing Date: September 25, 2020
(302) 351-9366
mdellinger@mnat.com
                                   Redacted Filing Date: October 5, 2020




The Honorable Colm F. Connolly                                     REDACTED - PUBLIC VERSION
U.S. District Court for the District of Delaware
844 North King Street
Wilmington, DE 19801
          Re:         In re: Palbociclib Patent Litigation, MDL No. 19-2912 (CFC);
                      Pfizer Inc., et al. v. Aizant Drug Research Sols. Pvt. Ltd., et al.,
                      C.A. No. 19-743 (CFC) (consolidated)
Dear Judge Connolly:
        Defendants Zydus Pharmaceuticals (USA) Inc., Zydus Worldwide DMCC, and
Cadila Healthcare Limited (collectively, “Zydus”) improperly refuse to provide
substantive responses to Plaintiffs’ Interrogatory Nos. 1-4, which seek Zydus’s bases
for its non-infringement assertions, and No. 9, which relates to its market research for
products embodying the invention, prior to deposition of Zydus’s witnesses.1
          1.          Interrogatory Nos. 1-4
       This is a Hatch-Waxman case in which thirteen Defendants filed ANDAs to
market a generic version of Pfizer’s drug Ibrance® (palbociclib), and Plaintiffs have
asserted patents that cover the palbociclib compound. Zydus asserts that its generic
palbociclib product (“ANDA Product”) will not infringe the claims of the Asserted
Patents and maintains non-infringement as an affirmative defense, D.I. 110 at 28,

                                                Plaintiffs—more than 10 months
ago—served Interrogatories Nos. 1-4 on all Defendants, asking them to describe, “on
1
    One day before Plaintiffs’ letter brief was due, and months after Plaintiffs first
raised the issue,
                           Such stipulation would moot the dispute with respect to
Interrogatory Nos. 1-4 but not with respect to Interrogatory No. 9.
Case 1:19-md-02912-CFC Document 215 Filed 10/05/20 Page 2 of 5 PageID #: 6052

The Honorable Colm F. Connolly
September 25, 2020
Page 2

a claim-by-claim basis,” the bases for their contention that their ANDA Product would
not infringe the asserted claims. Ex. A at 12-14. Zydus refused to provide a
substantive response, stating that its ANDA product “will not infringe each of the
asserted claims . . . because an invalid claim cannot be infringed,” but then hedging
that its “investigation continues” and it “will provide its expert reports consistent with
the Court’s Scheduling Order.” Id. at 12-14. Plaintiffs also served Requests for
Admissions (“RFA”) asking Zydus to admit that its ANDA product meets the asserted
claims, but here too, Zydus elided,
                            and then denying the RFA. Ex. B at 4-5.
       For months, Plaintiffs have pushed Zydus to supplement its responses to
disclose any non-infringement theory. In a June 29 letter to all Defendants, Plaintiffs
explained that “[m]any of the individual Defendant’s current responses . . . are
equivocal and offer no basis for non-infringement other than the alleged invalidity of
the asserted patents,” and asked for supplementation. Ex. C. Defendants collectively
agreed to supplement their interrogatory answers on non-infringement by August 10.
Ex. D. Zydus, however, not only failed to supplement by August 10, but later refused
to even provide a date by which it would do so. Ex. E.
        Now, with depositions imminent and the close of fact discovery approaching,
Zydus should be required to disclose all bases for its non-infringement position, or
unequivocally state that it will not contest infringement of the asserted claims.
Plaintiffs have “the right to obtain the factual basis for each of [Defendant’s]
affirmative defenses beyond the bare assertions of them in [Defendant’s] responsive
pleading.” Wi-Lan Inc. v. Hulu, Inc., C.A. No. 15-788-LPS, Oral Order (D.I. 204) (D.
Del. Apr. 13, 2018) (Ex. F). And yet, after nearly a year of fact discovery, Plaintiffs
have nothing more than Zydus’s “bare assertions.” Its evasive discovery responses
fail to clarify whether it has an as-yet undisclosed theory of non-infringement that it
intends to raise, or if it in fact has no bases for non-infringement—despite its repeated
assertions otherwise.
       Zydus’s continued refusal to disclose its supposed non-infringement theory (or
lack thereof) prejudices Plaintiffs. “Interrogatories are necessary to advance the
orderly pretrial development of the case and prohibiting Plaintiff from benefiting from
this discovery mechanism would be unfairly prejudicial to Plaintiff and disrupt the
Court’s management of the case.” Wi-Lan Inc., D.I. 204 (Ex. F); see also Magnolia
Med. Techs. Inc. v. Kurin, Inc., C.A. No. 19-97-CFC-CJB, D.I. 96 (D. Del. Jul. 1,
2020) (ordering defendants to provide a “written limitation-by-limitation response” on
invalidity) (Ex. G). Because Zydus has not disclosed its non-infringement theory,
Plaintiffs cannot test that theory with Zydus’s corporate and fact witnesses. That
Case 1:19-md-02912-CFC Document 215 Filed 10/05/20 Page 3 of 5 PageID #: 6053

The Honorable Colm F. Connolly
September 25, 2020
Page 3

would allow Zydus to spring a previously undisclosed non-infringement theory at the
close of fact discovery or through its expert reports, effectively denying Plaintiffs any
opportunity to question witnesses knowledgeable about Zydus’s ANDA Product and
examine the factual bases of its theory. On the other hand, if Zydus has no non-
infringement theory and would so state, it would avoid some depositions, corporate
topics and expert discovery.
       Throughout the meet and confer process, Zydus has offered no justification for
its refusal, suggesting only that it will eventually disclose its theory. But “Rule 33
does not permit a party to unilaterally set its own deadline to respond to an
interrogatory.” Magnolia Med. Techs. Inc., D.I. 96 (Ex. G). The Court should
therefore order Zydus to supplement its responses to Interrogatory Nos. 1-4.2
      2.     Interrogatory No. 9.
       Zydus has similarly refused to answer Interrogatory No. 9, which asks it to
identify and describe market research it “undertook, purchased, or commissioned
related to any product containing palbociclib, including Ibrance®.” Ex H at 9-10.
Zydus did not answer, instead objecting on relevance and proportionality grounds. Id.
These objections are meritless. There is no serious dispute that Zydus’s market
research for products containing palbociclib, including information on commercial
sales and market share, is relevant to the objective indicia of non-obviousness—
specifically, the commercial success of palbociclib. See, e.g., Alcon Research, Ltd. v.
Apotex Inc., 687 F.3d 1362, 1371 (Fed. Cir. 2012) (affirming district court finding of
non-obviousness based on market share data); Leo Pharm. Prod., Ltd. v. Rea, 726
F.3d 1346, 1358 (Fed. Cir. 2013) (reversing obviousness decision based on
commercial success of the embodying product).
       Moreover, the Defendants—including Zydus—jointly served a nearly identical
interrogatory seeking “all market research that Plaintiffs undertook, purchased, or
commissioned related to Ibrance®.” Ex J at 7. That alone should foreclose Zydus’s
argument that market research for palbociclib is somehow irrelevant or
disproportional to the needs of the case.
      The Court should therefore order Zydus to supplement Interrogatory No. 9.


2
    This Court addressed this very issue with Zydus in another case, where Zydus also
refused “to provide the bases for its noninfringement positions.” Pharmacyclics LLC
v. Fresenius Kabi USA, LLC, C.A. No. 18-192-CFC-CJB, D.I. 192 at 3 (Ex. I).
Case 1:19-md-02912-CFC Document 215 Filed 10/05/20 Page 4 of 5 PageID #: 6054

The Honorable Colm F. Connolly
September 25, 2020
Page 4

                                           Respectfully,

                                           /s/ Megan E. Dellinger
                                           Megan E. Dellinger (#5739)

MED/bac
Attachments

cc:   Counsel of Record (via electronic mail; w/attachments)
Case 1:19-md-02912-CFC Document 215 Filed 10/05/20 Page 5 of 5 PageID #: 6055




                                 CERTIFICATION

      The undersigned counsel hereby certifies that the foregoing letter is in 14-point

Times New Roman font in accordance with the November 6, 2019 Standing Order

Regarding Briefing in All Cases and that it is three pages, pursuant to the Court’s page

limits in Paragraph 12(a) of the Scheduling Order.


                                               /s/ Megan E. Dellinger
                                               ___________________________
                                               Megan E. Dellinger (#5739)
